Simrall, C. J.,
delivered the opinion of the court.
The predicate of a bill of interpleader is that the complainant is the mere holder of a stake, which he desires to be contested for by other parties, he being wholly indifferent between them. He must occupy the position of a naked trustee of property, which he is willing to deliver to the rightful owner; but since there are two or more claimants, and he is not willing to decide which has the better right, he proposes to devolve that responsibility on the court. Disclaiming any interest in that question, and in evidence of his sincerity, he must bring the money into court, and subject it to its control, and must fortify his bill with an affidavit that he is not in collusion with either contestant. Hyman v. Cameron, 46 Miss. 725, 729; 2 Story Eq. Jur. §§ 807, 808; Story Eq. Pl. § 297. The complainant must disclose a right to bring such bill; that is, he must show that he is a mere implied trustee. An agent who has collected money for his principal is not so far an implied trustee as that he can interplead his principal and a third person, who is an adversary claimant. Nor will such bills lie ordinarily, except in cases of privity of some sort between the parties, as of estate, title, or contract. It would follow, that if the several claimants assert rights under adverse titles, which are of different natures, such rights cannot properly be litigated in this suit. The rule finds an apt illustration in the case of a tenant, who can only in-terplead those persons who claim rent in privity of contract or tenure, as where the conflict is between the original lessor and one claiming the rent as assignee. But if a stranger claims under title paramount, there is an absence of privity, and the suit cannot be maintained. Story Eq. PI. § 294; 2 Story Eq. Jur. §§ 811, 821.
The bill seems to be inconsistent. It avers, first, that one Nabors is owner in fee of the land, under a conveyance in 1857, and then alleges that, on investigation since the complainant went into possession, he has ascertained that Davis claims to be the real owner. It is not disclosed what has *50become of the title which vested in Nabors in 1857, nor does the complainant explain the character of Davis’s title so as to discover how he is the true owner. It was incumbent on the complainant to set forth the claims of the proposed contestants, in order that the court may see that they sustain such relations to the fund as call for an interpleader. Story Eq. PI. § 293. It is not shown that there is privity of title, estate, or contract between Butler and Davis; indeed, the pleader most probably meant to affirm that Davis claimed by adverse paramount title as against Butler. Further, the complainant did not pay the money into court, nor did he accompany his bill with the affidavit that he was not in collusion with either claimant. The demurrer was properly sustained. Decree affirmed.